1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT

9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   VIRGIL HARRY MCFARLAND,                   CASE NO. EDCV 18-1646 SS

12                       Plaintiff,

13        v.                                   MEMORANDUM DECISION AND ORDER

14   NANCY A. BERRYHILL, Acting
     Commissioner of Social
15   Security,

16                       Defendant.

17

18                                           I.

19                                     INTRODUCTION

20
21            Virgil   Harry    Mcfarland    (“Plaintiff”)          brings   this   action

22   seeking to overturn the decision of the Acting Commissioner of

23   Social    Security      (the   “Commissioner”     or     “Agency”)      denying     his

24   applications      for     Disability    Insurance        Benefits       (“DIB”)     and

25   Supplemental      Security     Income   (“SSI”).         The    parties    consented

26   pursuant    to    28    U.S.C.   § 636(c)    to    the    jurisdiction         of   the
27   undersigned United States Magistrate Judge.               (Dkt. Nos. 9-11).         For

28   the reasons stated below, the decision of the Commissioner is
1    REVERSED, and this case is REMANDED for further administrative

2    proceedings consistent with this decision.

3

4                                                   II.

5                   THE FIVE-STEP SEQUENTIAL EVALUATION PROCESS

6

7           To    qualify      for        disability           benefits,     a    claimant        must

8    demonstrate a medically determinable physical or mental impairment

9    that prevents the claimant from engaging in substantial gainful

10   activity and that is expected to result in death or to last for a

11   continuous period of at least twelve months.                           Reddick v. Chater,

12   157 F.3d 715, 721 (9th Cir. 1998) (citing 42 U.S.C. § 423(d)(1)(A)).

13   The impairment must render the claimant incapable of performing

14   work    previously        performed       or        any    other   substantial            gainful

15   employment that exists in the national economy.                         Tackett v. Apfel,

16   180    F.3d    1094,          1098    (9th     Cir.        1999)      (citing        42   U.S.C.

17   § 423(d)(2)(A)).

18

19          To    decide      if     a    claimant        is    entitled     to    benefits,       an

20   Administrative Law Judge (“ALJ”) conducts a five-step inquiry.                                 20
21   C.F.R. §§ 404.1520, 416.920.                 The steps are:

22

23          (1)    Is the claimant presently engaged in substantial gainful

24                 activity?        If so, the claimant is found not disabled.                      If

25                 not, proceed to step two.

26          (2)    Is   the    claimant’s         impairment        severe?          If    not,    the
27                 claimant is found not disabled.                   If so, proceed to step

28                 three.

                                                     2
1           (3)    Does the claimant’s impairment meet or equal one of the

2                  specific impairments described in 20 C.F.R. Part 404,

3                  Subpart P, Appendix 1?           If so, the claimant is found

4                  disabled.   If not, proceed to step four.

5           (4)    Is the claimant capable of performing his past work? If

6                  so, the claimant is found not disabled.               If not, proceed

7                  to step five.

8           (5)    Is the claimant able to do any other work?                  If not, the

9                  claimant is found disabled.        If so, the claimant is found

10                 not disabled.

11

12   Tackett, 180 F.3d at 1098-99; see also Bustamante v. Massanari,

13   262 F.3d 949, 953-54 (9th Cir. 2001); 20 C.F.R. §§ 404.1520(b)-

14   (g)(1), 416.920(b)-(g)(1).

15

16          The claimant has the burden of proof at steps one through four

17   and   the    Commissioner     has   the    burden     of   proof    at    step   five.

18   Bustamante, 262 F.3d at 953-54.                Additionally, the ALJ has an

19   affirmative duty to assist the claimant in developing the record

20   at every step of the inquiry.             Id. at 954.      If, at step four, the
21   claimant meets his or her burden of establishing an inability to

22   perform past work, the Commissioner must show that the claimant

23   can perform some other work that exists in “significant numbers”

24   in    the    national   economy,    taking     into    account      the    claimant’s

25   residual functional capacity (“RFC”), age, education, and work

26   experience.      Tackett, 180 F.3d at 1098, 1100; Reddick, 157 F.3d at
27   721; 20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).                   The Commissioner

28   may do so by the testimony of a vocational expert (“VE”) or by

                                                3
1    reference to the Medical-Vocational Guidelines appearing in 20

2    C.F.R. Part 404, Subpart P, Appendix 2 (commonly known as “the

3    grids”).    Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001).

4    When a claimant has both exertional (strength-related) and non-

5    exertional limitations, the Grids are inapplicable and the ALJ must

6    take the testimony of a VE.       Moore v. Apfel, 216 F.3d 864, 869 (9th

7    Cir. 2000) (citing Burkhart v. Bowen, 856 F.2d 1335, 1340 (9th Cir.

8    1988)).

9

10                                       III.

11                               THE ALJ’S DECISION

12

13           The ALJ employed the five-step sequential evaluation process

14   and concluded that Plaintiff was not disabled within the meaning

15   of the Social Security Act.         (AR 15-24).        At step one, the ALJ

16   found    that   Plaintiff   has   not   engaged   in    substantial    gainful

17   activity since May 1, 2013, the alleged onset date.            (AR 17).     At

18   step two, the ALJ found that Plaintiff’s lumbar spine degenerative

19   disc disease, degenerative disc disease of the cervical spine,

20   lumbar and cervical spine stenosis, and degenerative joint disease
21   of the hips and right shoulder are severe impairments.1               (AR 17).

22
     1    The ALJ also found that Plaintiff’s medically determinable
23   physical impairments of human immunodeficiency virus (HIV),
     gastroesophageal reflux disease (GERD), pancreatitis, hiatal
24   hernia, and ulcerative colitis do not limit Plaintiff’s ability to
25   perform basic activities and are therefore nonsevere. (AR 17-18).
     The ALJ further found that Plaintiff’s medically determinable
26   mental impairments of depression and anxiety, considered singly
     and in combination, do not cause more than minimal limitation in
27   Plaintiff’s ability to perform basic mental work activities and
     are therefore nonsevere. (AR 18-19).
28

                                             4
1    At step three, the ALJ determined that Plaintiff does not have an

2    impairment or combination of impairments that meet or medically

3    equal the severity of any of the listings enumerated in the

4    regulations.   (AR 19).

5

6         The ALJ then assessed Plaintiff’s RFC and concluded that he

7    can perform a limited range of sedentary work as defined in 20

8    C.F.R. §§ 404.1567(a) and 416.967(a) except:2

9

10        [Plaintiff] can lift and carry 20 pounds occasionally

11        and 10 pounds frequently; he can stand and walk for six

12        hours in an eight hour workday with required breaks as

13        allowed under California law; he can sit for six hours

14        in an eight hour workday with required breaks as allowed

15        under California law; he can’t push and pull within the

16        aforementioned   lift/carry       weight   limits;   he   can

17        occasionally climb ramps and stairs; he cannot climb

18        ladders, ropes, or scaffolds; and he can occasionally

19        balance, stoop, kneel, crouch, and crawl.3

20
21
     2    “Sedentary work involves lifting no more than 10 pounds at a
22   time and occasionally lifting or carrying articles like docket
     files, ledgers, and small tools.     Although a sedentary job is
23   defined as one which involves sitting, a certain amount of walking
     and standing is often necessary in carrying out job duties. Jobs
24   are sedentary if walking and standing are required occasionally
25   and other sedentary criteria are met.” 20 C.F.R. §§ 404.1567(a),
     416.967(a).
26
     3     While the ALJ characterizes this RFC as a limited range of
27   sedentary work (AR 19), it is more akin to a limited range of light
     work.    See 20 C.F.R. §§ 404.1567(b), 416.967(b) (“Light work
28   involves lifting no more than 20 pounds at a time with frequent
                                        5
1    (AR 19-20).   At step four, the ALJ found that Plaintiff is capable

2    of performing past relevant work as a database support employee,

3    accounting clerk, and office manager, all as generally performed

4    in the regional and national economy.      (AR 23-24).   Accordingly,

5    the ALJ found that Plaintiff was not under a disability as defined

6    by the Act from May 1, 2013, through the date of the decision.    (AR

7    24).

8

9                                     IV.

10                            STANDARD OF REVIEW

11

12          Under 42 U.S.C. § 405(g), a district court may review the

13   Commissioner’s decision to deny benefits.      “[The] court may set

14   aside the Commissioner’s denial of benefits when the ALJ’s findings

15   are based on legal error or are not supported by substantial

16   evidence in the record as a whole.”    Aukland v. Massanari, 257 F.3d

17   1033, 1035 (9th Cir. 2001) (citing Tackett, 180 F.3d at 1097); see

18   also Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996) (citing

19   Fair v. Bowen, 885 F.2d 597, 601 (9th Cir. 1989)).

20
21          “Substantial evidence is more than a scintilla, but less than

22   a preponderance.”    Reddick, 157 F.3d at 720 (citing Jamerson v.

23
     lifting or carrying of objects weighing up to 10 pounds.    Even
24   though the weight lifted may be very little, a job is in this
25   category when it requires a good deal of walking or standing, or
     when it involves sitting most of the time with some pushing and
26   pulling of arm or leg controls.      To be considered capable of
     performing a full or wide range of light work, you must have the
27   ability to do substantially all of these activities.”).      Upon
     remand, the ALJ should clarify this apparent discrepancy.
28

                                       6
1    Chater, 112 F.3d 1064, 1066 (9th Cir. 1997)).           It is “relevant

2    evidence which a reasonable person might accept as adequate to

3    support a conclusion.”    (Id.).     To determine whether substantial

4    evidence supports a finding, the court must “‘consider the record

5    as a whole, weighing both evidence that supports and evidence that

6    detracts from the [Commissioner’s] conclusion.’” Aukland, 257 F.3d

7    at 1035 (quoting Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir.

8    1993)).   If the evidence can reasonably support either affirming

9    or reversing that conclusion, the court may not substitute its

10   judgment for that of the Commissioner.         Reddick, 157 F.3d at 720-

11   21 (citing Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453,

12   1457 (9th Cir. 1995)).

13

14                                       V.

15                                   DISCUSSION

16

17   A.    The ALJ’s Reasons For Rejecting Treating Physicians’ Opinions

18         Are Not Supported By Substantial Evidence

19

20         An ALJ must take into account all medical opinions of record.
21   20 C.F.R. §§ 404.1527(b), 416.927(b). The regulations “distinguish

22   among the opinions of three types of physicians: (1) those who

23   treat the claimant (treating physicians); (2) those who examine

24   but do not treat the claimant (examining physicians); and (3) those

25   who   neither   examine   nor    treat   the    claimant   (nonexamining

26   physicians).”   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995),
27   as amended (Apr. 9, 1996).        “Generally, a treating physician’s

28   opinion carries more weight than an examining physician’s, and an

                                         7
1    examining physician’s opinion carries more weight than a reviewing

2    [(nonexamining)] physician’s.”                  Holohan v. Massanari, 246 F.3d

3    1195, 1202 (9th Cir. 2001); accord Garrison v. Colvin, 759 F.3d

4    995, 1012 (9th Cir. 2014).             “The weight afforded a non-examining

5    physician’s testimony depends ‘on the degree to which they provide

6    supporting explanations for their opinions.’”                         Ryan v. Comm’r of

7    Soc. Sec., 528 F.3d 1194, 1201 (9th Cir. 2008) (quoting 20 C.F.R.

8    § 404.1527(d)(3)).

9

10         The medical opinion of a claimant’s treating physician is

11   given “controlling weight” so long as it “is well-supported by

12   medically acceptable clinical and laboratory diagnostic techniques

13   and is not inconsistent with the other substantial evidence in [the

14   claimant’s]    case         record.”        20     C.F.R.        §§     404.1527(c)(2),

15   416.927(c)(2).         “When     a     treating         doctor’s       opinion   is     not

16   controlling, it is weighted according to factors such as the length

17   of the treatment relationship and the frequency of examination,

18   the   nature     and        extent     of        the     treatment          relationship,

19   supportability,      and     consistency         with    the     record.”      Revels    v.

20   Berryhill, 874 F.3d 648, 654 (9th Cir. 2017); see also 20 C.F.R.
21   §§ 404.1527(c)(2)–(6), 416.927(c)(2)-(6).                   Greater weight is also

22   given to the “opinion of a specialist about medical issues related

23   to his or her area of specialty.”                  20 C.F.R. §§ 404.1527(c)(5),

24   416.927(c)(5).

25

26         “To   reject     an    uncontradicted            opinion    of    a    treating   or
27   examining doctor, an ALJ must state clear and convincing reasons

28   that are supported by substantial evidence.”                     Bayliss v. Barnhart,

                                                 8
1    427 F.3d 1211, 1216 (9th Cir. 2005).              “If a treating or examining

2    doctor’s opinion is contradicted by another doctor’s opinion, an

3    ALJ may only reject it by providing specific and legitimate reasons

4    that   are   supported     by    substantial      evidence.”       Id.;    see   also

5    Reddick, 157 F.3d at 725 (the “reasons for rejecting a treating

6    doctor’s credible opinion on disability are comparable to those

7    required for rejecting a treating doctor’s medical opinion.”).

8    “The ALJ can meet this burden by setting out a detailed and thorough

9    summary of the facts and conflicting clinical evidence, stating

10   his interpretation thereof, and making findings.”                       Trevizo v.

11   Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (citation omitted).

12   “When an examining physician relies on the same clinical findings

13   as a treating physician, but differs only in his or her conclusions,

14   the conclusions of the examining physician are not ‘substantial

15   evidence.’”     Orn v. Astrue, 495 F.3d 625, 632 (9th Cir. 2007).

16   Additionally, “[t]he opinion of a nonexamining physician cannot by

17   itself constitute substantial evidence that justifies the rejection

18   of the opinion of either an examining physician or a treating

19   physician.”      Lester,        81   F.3d   at   831   (emphasis   in     original).

20   Finally, when weighing conflicting medical opinions, an ALJ may
21   reject an opinion that is conclusory, brief, and unsupported by

22   clinical findings.         Bayliss, 427 F.3d at 1216; Tonapetyan v.

23   Halter, 242 F.3d 1144, 1149 (9th Cir. 2001).

24

25          1.    Dr. Sherman

26
27          Plaintiff began treating with Scott P. Sherman, Ph.D., a

28   licensed psychologist, in May 2012.              (AR 591).     In May 2014, after

                                                 9
1    seeing Plaintiff on a bi-weekly basis for a total of 42 visits,

2    Dr. Sherman summarized his findings.4                (AR 591-93).      Plaintiff’s

3    current diagnosis was major depression, recurrent and severe.                    (AR

4    591).     He has struggled with serious depression for the majority

5    of his adult life, which has been exacerbated by recent losses of

6    family members and close friends and his own physical illnesses,

7    including HIV, diverticulitis, ulcerative colitis, and chronic

8    pancreatis.     (AR 591-92).     Plaintiff’s “physical pain and emotional

9    pain are so preoccupying to him that his concentration is badly

10   impacted [and] his memory is now badly impaired and his ability to

11   cope with any minor stress [is] severely limited, if at all.”                    (AR

12   592-93).       Dr.    Sherman   opined     that   given      his   chronic   medical

13   conditions and the degree of loss and depression they create,

14   Plaintiff’s “prognosis is poor.”            (AR 593).     “The prospect of [his

15   physical] illnesses contribute greatly to his depression and given

16   the   nature    and    extent   of   his    losses     along    with   his   medical

17   conditions[,] his psychological well being is very limited and he

18   will in all likelihood deal with major depression for his entire

19   life.”     (AR 593).

20
21           On July 20, 2014, Dr. Sherman submitted a Mental Medical

22   Source Statement.       (AR 608-13).       Dr. Sherman described the clinical

23   findings    that      demonstrate    the    severity    of     Plaintiff’s   mental

24   impairment: confusion, episodes of rage, an inability to complete

25   simple tasks, and an inability to make decisions.                        (AR 608).

26
27   4    Dr. Sherman recommended that Plaintiff be seen weekly for
     treatment, but he was unable to afford it. (AR 591).
28

                                                10
1    Plaintiff’s signs and symptoms include anhedonia, decreased energy,

2    inappropriate       affect,     feelings    of     guilt   or   worthlessness,

3    impairment     in     impulse     control,       persistent     anxiety,   mood

4    disturbance, difficulty concentrating, apprehensive expectation,

5    emotional withdrawal and lability, easy distractibility, memory

6    impairment, and sleep disturbance.           (AR 609).     Dr. Sherman opined

7    that as a result of Plaintiff’s severe depression, he is seriously

8    limited in his ability to do work-related activities on a day-to-

9    day basis in a regular work setting.               (AR 610-11).     He further

10   concluded that Plaintiff has no stress tolerance for the demands

11   of work, would likely miss more than four days of work per month,

12   and would be unable to concentrate for 25% of a workday or more.5

13   (AR 612-13).

14

15        On July 21, 2014, Dr. Sherman reported that Plaintiff attends

16   psychotherapy on a weekly basis, “which is a change from every

17   other week basis as his condition is worse and the depression more

18   severe.”     (AR 615).        Dr. Sherman found that multiple recent,

19   profound, life-altering losses have exacerbated Plaintiff’s major

20   depression: the death of his mother, the loss of a long-term
21   relationship, the loss of his health from HIV, and the loss of his

22   best friend for 30 years.         (AR 615).       Dr. Sherman summarized the

23   clinical     findings    that     support        his   functional   impairment

24   assessments: limited concentration, poor focus, easily distracted

25   and confused, memory loss, emotional lability, and frequent bouts

26
     5    At Plaintiff’s hearing, the ALJ stipulated that an individual
27   with Plaintiff’s RFC and even a 10% limitation in concentration,
     persistence, or pace would be unemployable. (AR 68).
28

                                           11
1    of crying alternating with periods of rage.                        (AR 615-16).         He

2    opined that Plaintiff is extremely limited in his ability to adapt

3    to   changes    and    stressors    in       the    environment    without         becoming

4    incapacitated, has great difficulty in completing tasks both simple

5    and more complex, and has impaired decision-making abilities that

6    are hindered by low self-esteem and lack of confidence.                         (AR 616).

7    Dr. Sherman diagnosed major depressive disorder, recurrent and

8    severe, and assigned a Global Assessment of Functioning (“GAF”)

9    score of 48.6        (AR 616).

10

11         On    September      1,    2015,       Dr.    Sherman    completed       a     Mental

12   Capacities Evaluation.           (AR 727).         He diagnosed major depression,

13   recurrent      and    severe,     exacerbated         by    HIV,   disc    issues       and

14   pancreatitis,        and   assigned      a    GAF    score    of   42.         (AR   727).

15   Plaintiff’s signs and symptoms included pervasive loss of interest

16   in almost all activities, feelings of guilt or worthlessness,

17   generalized persistent anxiety, emotional withdrawal or isolation,

18   difficulty     thinking     or    concentrating,           recurrent     and   intrusive

19
     6    “A GAF score is a rough estimate of an individual’s
20
     psychological, social, and occupational functioning used to reflect
21   the individual’s need for treatment.” Vargas v. Lambert, 159 F.3d
     1161, 1164 n.2 (9th Cir. 1998). The GAF includes a scale ranging
22   from 0–100, and indicates a “clinician’s judgment of the
     individual’s overall level of functioning.” American Psychiatric
23   Association, Diagnostic and Statistical Manual of Mental Disorders
     32 (4th ed. text rev. 2000) (hereinafter DSM–IV). According to
24   DSM–IV, a GAF score between 41 and 50 describes “serious symptoms”
25   or “any serious impairment in social, occupational, or school
     functioning.” Id. 34. “Although GAF scores, standing alone, do
26   not control determinations of whether a person’s mental impairments
     rise to the level of a disability (or interact with physical
27   impairments to create a disability), they may be a useful
     measurement.” Garrison, 759 F.3d at 1003 n.4.
28

                                                  12
1    recollections of a traumatic experience (deaths of his best friend

2    and mother), thoughts of suicide, and mood disturbance.                   (AR 727).

3    Dr. Sherman opined that Plaintiff’s mental impairments would cause

4    him to be off-task for at least 25% of the workday.                    (AR 727).   He

5    concluded that Plaintiff has marked restrictions in activities of

6    daily     living,      marked     difficulties        in     maintaining     social

7    functioning,        and      extreme       difficulties         in      maintaining

8    concentration, persistence, or pace.            (AR 727).

9

10           On September 1, 2015, Dr. Sherman submitted a second Mental

11   Medical Source Statement.              (AR 728-33).    Dr. Sherman’s clinical

12   findings    included       lack   of    concentration,       emotional    lability,

13   sadness, rage, and severe anhedonia.            (AR 728).       Plaintiff’s signs

14   and symptoms included pervasive loss of interest in almost all

15   activities, appetite disturbance, decreased energy, thoughts of

16   suicide, inappropriate affect, feelings of guilt or worthlessness,

17   impairment in impulse control, generalized persistent anxiety, mood

18   disturbance, difficulty thinking or concentrating, recurrent and

19   intrusive recollections of a traumatic experience (deaths of his

20   best    friend   and      mother),     apprehensive    expectation,       emotional
21   withdrawal or isolation, emotional lability, easy distractibility,

22   memory impairment, and sleep disturbance.                  (AR 729).    Dr. Sherman

23   opined that as a result of Plaintiff’s severe depression, he is

24   seriously limited in his ability to do work-related activities on

25   a day-to-day basis in a regular work setting.                   (AR 730-31).       He

26   further concluded that Plaintiff has no stress tolerance for the
27   demands of work, would likely miss more than four days of work per

28

                                               13
1    month, and would be unable to concentrate for 25% of a workday or

2    more.    (AR 732-33).

3

4           On June 20, 2016, Dr. Sherman reported that Plaintiff remains

5    in weekly psychotherapy sessions and continues to struggle with

6    functional     impairments     due    to     his     depression.        (AR   700).

7    Plaintiff’s functional impairments include limited concentration,

8    poor focus, easily distracted and confused, difficulty with both

9    simple and complex problem solving, and impaired memory.                 (AR 700).

10   Recent physical health conditions “have added a new layer to his

11   depression, creating and even deeper depression with a more severe

12   sense of hopelessness.”       (AR 700).

13

14          The   ALJ   gave   “little    weight”    to    Dr.   Sherman’s    opinions,

15   concluding that they “were based almost entirely on [Plaintiff’s]

16   subjective complaints, as the medical record indicated very little

17   in the way of objective clinical findings to support such highly

18   restrictive functional limitations.             There was no evidence of any

19   mental status examinations relating to his treatment of [Plaintiff]

20   in the medical record.”       (AR 19).       The ALJ’s assessment is contrary
21   to law and not supported by substantial evidence.

22

23          First, while Dr. Sherman’s opinions were based in large part

24   on Plaintiff’s self-reports, Dr. Sherman also conducted multiple

25   clinical interviews and made clinical findings.                  (AR 608, 615-16,

26   700,    727-29).      These   were    objective       findings    and   cannot   be
27   discounted as mere self-reports.           Buck v. Berryhill, 869 F.3d 1040,

28   1049 (9th Cir. 2017) (conducting clinical interviews and making

                                             14
1    clinical findings “are objective measures and cannot be discounted

2    as a ‘self-report’”).

3

4            Defendant emphasizes that Dr. Sherman’s opinions were only

5    “summaries” of Plaintiff’s medical record.                 (Dkt. No. 21 at 5).

6    These “summaries,” nevertheless, referred to the clinical findings,

7    symptoms,    and    signs   that   Dr.   Sherman    observed    in   the   weekly

8    sessions that he had with Plaintiff.           (AR 608, 615-16, 700, 727-

9    29).     If the ALJ believed that these summaries were insufficient,

10   he had an obligation to develop the record.                 In Social Security

11   cases, the ALJ has a special, independent duty to develop the

12   record fully and fairly and to assure that the claimant’s interests

13   are considered.      Tonapetyan, 242 F.3d at 1150; Smolen, 80 F.3d at

14   1288.     The ALJ has a basic duty to inform himself about facts

15   relevant to his decision.          Heckler v. Campbell, 461 U.S. 458, 471

16   n.1, (1983) (Brennan, J., concurring).             The “ALJ’s duty to develop

17   the record is triggered only when there is ambiguous evidence or

18   when the record is inadequate to allow for proper evaluation of

19   the evidence.”      Mayes v. Massanari, 276 F.3d 453, 459–60 (9th Cir.

20   2001); accord McLeod v. Astrue, 640 F.3d 881, 885 & n.3 (9th Cir.
21   2011).      Here,    if   the   ALJ   considered     Dr.    Sherman’s   opinions

22   ambiguous or inadequate, he should have assisted Plaintiff in

23   securing the underlying records.

24

25           Second, mental health assessments necessarily rely upon a

26   patient’s self-reports.            “A physician’s opinion of disability
27   premised to a large extent upon the claimant’s own accounts of his

28   symptoms and limitations may be disregarded where those complaints

                                              15
1    have been properly discounted.”             Morgan v. Comm’r of Soc. Sec.

2    Admin., 169 F.3d 595, 602 (9th Cir. 1999) (citation omitted).

3    Nevertheless,       while     “[p]sychiatric     evaluations      may    appear

4    subjective, especially compared to evaluation in other medical

5    fields,” psychiatric evaluations “should not be rejected simply

6    because     of    the     relative    imprecision      of   the   psychiatric

7    methodology.”      Buck, 869 F.3d at 1049 (citation omitted).           Indeed,

8    the nature of psychiatry is that mental assessments “will always

9    depend in part on the patient’s self-report, as well as on the

10   clinician’s observations of the patient.”               Id.; see Poulin v.

11   Bowen, 817 F.2d 865, 873 (D.C. Cir. 1987) (“unlike a broken arm, a

12   mind cannot be x-rayed”).            “Thus, the rule allowing an ALJ to

13   reject opinions based on self-reports does not apply in the same

14   manner to opinions regarding mental illness.”               Buck, 869 F.3d at

15   1049. In the context of this case, therefore, Dr. Sherman’s partial

16   reliance on Plaintiff’s self-reports was not a valid reason for

17   rejecting Dr. Sherman’s opinions.           See id.

18

19        Third,      Dr.    Sherman’s    opinions   were   consistent   with    the

20   findings of Gary Levinson, M.D., Plaintiff’s treating psychiatrist.
21   In June 2016, Plaintiff presented with symptoms of fatigue, anxiety

22   with persistent worry about panic attacks, chronic depression, and

23   insomnia.        (AR 1181).     Dr. Levinson conducted a psychometric

24   depression scale test (PHQ-9), which indicated that Plaintiff

25   suffers from moderately severe depression.7                 (AR 1184).      Dr.

26
27   7    The PHQ-9 “is a 9-question instrument given to patients in a
     primary care setting to screen for the presence and severity of
28   depression.” <https://en.wikipedia.org/wiki/PHQ-9> (last visited
                                            16
1    Levinson assessed severe recurrent major depression and panic

2    disorder without agoraphobia.              (AR 1185).      In August 2016, Dr.

3    Levinson       conducted    a     second   PHQ-9   test,    which     found    that

4    Plaintiff’s depression had worsened to “severe.”                    (AR 1186-87).

5    The decision below neither acknowledged nor assessed Dr. Levinson’s

6    clinical findings.          “[A]n ALJ may not pick and choose evidence

7    unfavorable to the claimant while ignoring evidence favorable to

8    the claimant.”       Cox v. Colvin, 639 F. App’x 476, 477 (9th Cir.

9    2016) (citing Ghanim v. Colvin, 763 F.3d 1154, 1164 (9th Cir.

10   2014)).       Defendant contends that “a psychometric depression scale

11   value do[es] not command a finding of severe mental impairment.”

12   (Dkt. No. 21 at 2).             However, while the psychometric depression

13   scale value may not be dispositive, the ALJ still has an obligation

14   to consider and evaluate evidence favorable to Plaintiff.

15

16          Dr. Sherman’s opinions were also supported by Jack E. Bentham,

17   Ph.D.,    a    medical     expert   who    answered   interrogatories     at    the

18   Agency’s request.        (AR 1217-21).      Dr. Bentham reviewed the medical

19   record, especially Dr. Sherman’s opinions, and concluded that

20   Plaintiff has major depression, recurrent and severe.                   (AR 1217-
21   19).   He opined that Plaintiff has marked restriction of activities

22   of daily living, difficulties in maintaining social functioning,

23   difficulties in maintaining concentration, persistence or pace,

24   and repeated episodes of decompensation, each of extended duration.

25   (AR 1220).      Dr. Bentham also completed a medical source statement

26
27   April 24, 2019). Plaintiff’s score of 19 was on the cusp between
     moderately severe and severe depression. See id.
28

                                                17
1    of ability to do work-related mental activities.      (AR 1222-23).    He

2    opined that Plaintiff has marked difficulties in the ability to

3    understand, remember and carry out complex instructions, make

4    judgments      on   complex     work-related     decisions,      interact

5    appropriately with the public, and respond appropriately to usual

6    work situations and to changes in a routine work setting, and

7    moderate difficulties in the ability to understand, remember, and

8    carry out simple instructions, make judgments on simple work-

9    related decisions, and interact appropriately with supervisors or

10   co-workers.    (AR 1222-23).

11

12        The ALJ gave “little weight” to Dr. Bentham’s opinion, finding

13   that he “relied entirely on the subjective opinions of the treating

14   psychologist, Dr. Sherman.”     (AR 19).   The ALJ concluded that there

15   was “a total lack of support for the opinions expressed by him

16   and . . . Dr. Sherman.).       (AR 19).    However, as discussed above,

17   Dr. Sherman’s opinions were based not only on Plaintiff’s self-

18   reports but also on Dr. Sherman’s multiple clinical interviews and

19   clinical findings.     Dr. Sherman’s partial reliance on Plaintiff’s

20   self-reports was not a valid reason for rejecting Dr. Sherman’s
21   opinions.     Further, Dr. Bentham based his opinion not only on Dr.

22   Sherman’s reports but also on Dr. Levinson’s clinical tests (AR

23   1218), which corroborated Dr. Sherman’s findings.

24

25        The ALJ relied on the opinion of another medical expert, David

26   Jarmon, Ph.D., who testified at Plaintiff’s hearing.          (AR 73-81).
27   Dr. Jarmon found little “objective evidence in the file to support

28   [Dr. Sherman’s] conclusion.”      (AR 74).    The ALJ gave Dr. Jarmon’s

                                         18
1    opinion “significant weight.”          (AR 18).     However, “[t]he opinion

2    of a nonexamining physician cannot by itself constitute substantial

3    evidence that justifies the rejection of the opinion of either an

4    examining physician or a treating physician.”              Lester, 81 F.3d at

5    831.     Instead, the opinions of a nonexamining physician may serve

6    as substantial evidence only when the opinions “are supported by

7    other evidence in the record and are consistent with it.”              Andrews

8    v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995).

9

10           Finally, even if the evidence prevented the ALJ from giving

11   Dr. Sherman’s opinions controlling weight, the ALJ must consider

12   the length of Dr. Sherman’s treating relationship, the frequency

13   of examination by Dr. Sherman, and the nature of the treatment

14   relationship between Plaintiff and Dr. Sherman in determining the

15   weight to give Dr. Sherman’s opinions.            Orn, 495 F.3d at 631; see

16   also 20 C.F.R. §§ 404.1527(d)(2) (listing factors to consider),

17   416.927(d)(2)      (same).     Thus,   the     decision    below   should   have

18   explicitly considered that Dr. Sherman, a licensed psychologist,

19   treated Plaintiff on a near-weekly basis from May 2012 until at

20   least June 2016.        The lengthy treating relationship between Dr.
21   Sherman and Plaintiff should be considered.

22

23           2.     Dr. Scheibel

24

25           Plaintiff began treating with Steven F. Scheibel, M.D., in

26   January 2014, for symptoms related to HIV.           (AR 570).     In February
27   2014,    Dr.    Scheibel   noted   objective    findings    of   fatigue,   flat

28

                                            19
1    affect, anxiety, depression, panic attacks, and insomnia.            (AR 570-

2    71).     He referred Plaintiff to Dr. Sherman.        (AR 571).

3

4            In December 2015, Dr. Scheibel submitted a physical medical

5    source     statement.      (AR   671-74).    Along     with   opining     about

6    Plaintiff’s     physical     impairments,    Dr.     Scheibel     noted     that

7    Plaintiff’s     symptoms     include    depression,    insomnia,     anxiety,

8    irritability, and emotional stability.             (AR 671-72).     He opined

9    that symptoms related to Plaintiff’s chronic depression, anxiety,

10   and irritability would be severe enough to interfere with the

11   attention and concentration needed to perform even simple work

12   tasks and make it likely that he is incapable of even “low stress”

13   work.     (AR 674).     Dr. Scheibel concluded that Plaintiff’s chronic

14   emotional issues as well as his chronic pain and fatigue “greatly

15   limit [his] ability to work on a sustained basis.”              (AR 674).

16

17           The ALJ gave Dr. Scheibel’s opinion “little weight.”         (AR 23).

18   With regard to Plaintiff’s mental impairments, the ALJ noted that

19   Dr. Scheibel “is not a psychiatrist, psychologist, or mental health

20   expert, and thus, his opinions were not credible or reliable and
21   were given little weight.”        (AR 23).

22

23           The Court disagrees with the ALJ’s conclusion on this point.

24   As a physician, Dr. Scheibel is an “acceptable medical source.”

25   Thus, he is capable of providing a medical opinion that the Agency

26   must consider.     20 C.F.R. § 404.1513(a)(2) (“A medical opinion is
27   a statement from a medical source about what you can still do

28   despite your impairment(s) . . . .”).         While the ALJ may give Dr.

                                            20
1    Scheibel’s opinion less weight because he is not a mental health

2    specialist, he cannot wholly reject it on this ground.            See Lester,

3    81 F.3d at 833 (treating physician’s opinion as to claimant’s

4    mental function may not be disregarded merely because he is not a

5    mental health specialist); Sprague v. Bowen, 812 F.2d 1226, 1232

6    (9th Cir. 1987) (finding no requirement in the regulations that

7    psychiatric    evidence   must   be        offered   by   a   Board-certified

8    psychiatrist); Nguyen v. Barnhart, 170 F. App’x 471, 473 (9th Cir.

9    2006) (“the ALJ erred in rejecting Dr. Sidrick’s opinion because

10   she based her assessment of Nguyen’s limitations in part upon his

11   mental condition even though Dr. Sidrick is not a psychiatrist”);

12   see also Holohan, 246 F.3d at 1202 (noting that “the regulations

13   give more weight . . . to the opinions of specialists concerning

14   matters relating to their specialty over that of nonspecialists”)

15   (citing 20 C.F.R. § 404.1527(d)(5)); accord Agatucci v. Berryhill,

16   721 F. App’x 614, 618 (9th Cir. 2017).

17

18        3.     Summary

19

20        In sum, the decision below did not provide specific and
21   legitimate reasons for rejecting the opinions of Drs. Sherman and

22   Scheibel.     On remand, the ALJ shall reevaluate the weight to be

23   afforded these opinions.

24

25

26
27

28

                                           21
1    B.     The ALJ’s Reasons for Discrediting Plaintiff’s Subjective

2           Symptom Testimony Were Not Supported By Substantial Evidence

3

4           On February 9, 2014, Plaintiff submitted an Adult Function

5    Report.     (AR 304-12).      He asserted that pain from his physical

6    ailments, along with anxiety, prevents him from sound, restive

7    sleep.     (AR 305).      His depression and anxiety affect his memory

8    and ability to focus, concentrate, and complete tasks.                 (AR 308-

9    09).     He “frequently make[s] errors, forget[ing] steps needed to

10   produce results.”      (AR 309).   Plaintiff avoids crowds and does not

11   handle stress or changes in routine well.                  (AR 310).     He is

12   prescribed    clonazepam     and   buspirone   to    help    with   focus   and

13   concentration.8     (AR 311).

14

15          On July 29, 2014, Plaintiff reported to the Agency that his

16   anxiety and depression “are much worse,” dictating an increase in

17   his clonazepam and buspirone dosages.             (AR 329, 330, 334).       On

18   December     4,   2014,    Plaintiff   asserted     that    his   anxiety   and

19   depression “have significantly increased, along with insomnia.”

20   (AR 339).    He reported memory loss and an inability to concentrate.
21   (AR 339, 345).

22

23          On September 22, 2016, Plaintiff testified that he is unable

24   to work due to “chronic depression.” (AR 40). He has no motivation

25

26   8    Clonazepam is a benzodiazepine that is used to treat anxiety
     disorders and agoraphobia.    Buspirone is used to treat anxiety
27   symptoms,    including   fear,     tension,   and   irritability.
     <www.drugs.com> (last visited April 23, 2019).
28

                                            22
1    and cannot maintain focus.    (AR 40).     Plaintiff also has “major

2    issues with anxiety.”     (AR 41).      He cannot handle pressure or

3    stress, causing him to lose his temper.          (AR 41).    He takes

4    Wellbutrin, BuSpar (buspirone), Klonopin (clonazepam), and Valium

5    for his depression and anxiety,9 but he still lacks motivation and

6    is unable to concentrate.

7

8         When assessing a claimant’s credibility regarding subjective

9    pain or intensity of symptoms, the ALJ must engage in a two-step

10   analysis.   Trevizo, 871 F.3d at 678.    First, the ALJ must determine

11   if there is medical evidence of an impairment that could reasonably

12   produce the symptoms alleged.    Garrison, 759 F.3d at 1014.      “In

13   this analysis, the claimant is not required to show that her

14   impairment could reasonably be expected to cause the severity of

15   the symptom she has alleged; she need only show that it could

16   reasonably have caused some degree of the symptom.”     Id. (emphasis

17   in original) (citation omitted).        “Nor must a claimant produce

18   objective medical evidence of the pain or fatigue itself, or the

19   severity thereof.”   Id. (citation omitted).

20
21        If the claimant satisfies this first step, and there is no

22   evidence of malingering, the ALJ must provide specific, clear and

23   convincing reasons for rejecting the claimant’s testimony about

24   the symptom severity.   Trevizo, 871 F.3d at 678 (citation omitted);

25

26   9    Wellbutrin (bupropion) is an antidepressant medication used
     to treat major depressive disorder.     Valium (diazepam) is a
27   benzodiazepine used to treat anxiety disorders. <www.drugs.com>
     (last visited April 23, 2019).
28

                                      23
1    see also Smolen, 80 F.3d at 1284 (“[T]he ALJ may reject the

2    claimant’s testimony regarding the severity of her symptoms only

3    if he makes specific findings stating clear and convincing reasons

4    for doing so.”); Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883

5    (9th Cir. 2006) (“[U]nless an ALJ makes a finding of malingering

6    based on affirmative evidence thereof, he or she may only find an

7    applicant       not     credible    by    making      specific      findings       as   to

8    credibility and stating clear and convincing reasons for each.”).

9    “This is not an easy requirement to meet: The clear and convincing

10   standard is the most demanding required in Social Security cases.”

11   Garrison, 759 F.3d at 1015 (citation omitted).

12

13        In discrediting the claimant’s subjective symptom testimony,

14   the ALJ may consider the following:

15

16        (1) ordinary techniques of credibility evaluation, such

17        as     the        claimant’s    reputation            for    lying,        prior

18        inconsistent           statements    concerning        the   symptoms,      and

19        other testimony by the claimant that appears less than

20        candid;          (2)   unexplained        or    inadequately      explained
21        failure to seek treatment or to follow a prescribed

22        course       of    treatment;       and   (3)    the    claimant’s         daily

23        activities.

24

25   Ghanim, 763 F.3d at 1163 (citation omitted).                           Inconsistencies

26   between     a     claimant’s       testimony         and    conduct,       or    internal
27   contradictions in the claimant’s testimony, also may be relevant.

28   Burrell v. Colvin, 775 F.3d 1133, 1137 (9th Cir. 2014); Light v.

                                                24
1    Soc. Sec. Admin., 119 F.3d 789, 792 (9th Cir. 1997).           In addition,

2    the ALJ may consider the observations of treating and examining

3    physicians     regarding,    among   other   matters,    the    functional

4    restrictions caused by the claimant’s symptoms.          Smolen, 80 F.3d

5    at 1284; accord Burrell, 775 F.3d at 1137.      However, it is improper

6    for an ALJ to reject subjective testimony based “solely” on its

7    inconsistencies with the objective medical evidence presented.

8    Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir.

9    2009) (citation omitted).

10

11        Further, the ALJ must make a credibility determination with

12   findings that are “sufficiently specific to permit the court to

13   conclude that the ALJ did not arbitrarily discredit claimant’s

14   testimony.”    Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir.

15   2008) (citation omitted); see Brown-Hunter v. Colvin, 806 F.3d 487,

16   493 (9th Cir. 2015) (“A finding that a claimant’s testimony is not

17   credible must be sufficiently specific to allow a reviewing court

18   to conclude the adjudicator rejected the claimant’s testimony on

19   permissible grounds and did not arbitrarily discredit a claimant’s

20   testimony regarding pain.”) (citation omitted).         Although an ALJ’s
21   interpretation of a claimant’s testimony may not be the only

22   reasonable one, if it is supported by substantial evidence, “it is

23   not [the court’s] role to second-guess it.”      Rollins v. Massanari,

24   261 F.3d 853, 857 (9th Cir. 2001).

25

26        The ALJ found that Plaintiff’s depression and anxiety are
27   medically determinable impairments, and he made no finding of

28   malingering.    (AR 18).    Nevertheless, the ALJ concluded that “there

                                          25
1    was very little in the way of objective medical evidence to

2    corroborate [Plaintiff’s] subjective allegations.”                (AR 18).     The

3    Court disagrees with the ALJ’s conclusion here.                The Ninth Circuit

4    has consistently held that an ALJ “may not discredit the claimant’s

5    testimony as to the severity of symptoms merely because they are

6    unsupported by objective medical evidence.”              Reddick, 157 F.3d at

7    722; accord Bray, 554 F.3d at 1227; Kelly v. Berryhill, 732 F.

8    App’x 558, 563 (9th Cir. 2018).

9

10         Defendant     contends    that    “[t]he    ALJ    appropriately       found

11   Plaintiff’s symptoms and limitation allegations not fully supported

12   by the record,” generally citing to the decision and the hearing

13   transcript. (Dkt. No. 21 at 4). However, the court is “constrained

14   to review the reasons the ALJ asserts.”            Connett v. Barnhart, 340

15   F.3d 871, 874 (9th Cir. 2003) (citing Sec. & Exch. Comm’n v. Chenery

16   Corp., 332 U.S. 194, 196 (1947)).            The court “review[s] only the

17   reasons provided by the ALJ in the disability determination and

18   may not affirm the ALJ on a ground upon which he did not rely.”

19   Garrison,    759    F.3d   at   1010.        Indeed,    “the    inconsistencies

20   identified independently [of the ALJ] cannot provide the basis upon
21   which we can affirm the ALJ’s decision.”               Brown-Hunter, 806 F.3d

22   at 494.     While the ALJ thoroughly discussed the medical record in

23   rejecting Plaintiff’s physical symptoms (AR 20-23), the ALJ did

24   not   identify     any   specific   medical      records   that    contradicted

25   Plaintiff’s mental symptoms.           See id. (“This is not the sort of

26   explanation or the kind of ‘specific reasons’ we must have in order
27   to review the ALJ’s decision meaningfully, so that we may ensure

28   that the claimant’s testimony was not arbitrarily discredited.”).

                                             26
1    Nor    did    the    decision     below      identify      any   prior    inconsistent

2    statements,         inconsistencies       between    Plaintiff’s         testimony     and

3    conduct, internal contradictions, or other proper techniques for

4    credibility         evaluation    in    discounting        Plaintiff’s         subjective

5    mental symptoms.10          See Burrell, 775 F.3d at 1137; Ghanim, 763 F.3d

6    at 1163; Light, 119 F.3d at 792. Because the ALJ failed to identify

7    the medical evidence that undermined Plaintiff’s subjective mental

8    statements, he failed to support his non-credibility determination.

9    This was legal error.           See Brown-Hunter, 806 F.3d at 494 (“Because

10   the ALJ failed to identify the testimony she found not credible,

11   she did not link that testimony to the particular parts of the

12   record supporting her non-credibility determination.                            This was

13   legal error.”).            In any event, Plaintiff’s subjective statements

14   were    largely       corroborated      by    the   findings      of     his     treating

15   physicians, as discussed above.

16

17          In    sum,    the    decision   below      failed    to   provide       clear   and

18   convincing      reasons,       supported       by   substantial        evidence,       for

19   rejecting Plaintiff’s subjective symptoms.                   The matter is remanded

20   for further proceedings.               On remand, the ALJ shall reevaluate
21   Plaintiff’s symptoms in accordance with the current version of the

22

23   10   Defendant contends that “the ALJ did not assess Plaintiff’s
     ‘credibility.’” (Dkt. No. 21 at 5). Instead, “the ALJ assessed
24   what medical evidence might support Plaintiff’s allegations.”
25   (Id.).   However, the ALJ explicitly concluded that Plaintiff’s
     depression and anxiety were medically determinable impairments.”
26   (AR 18).    Thus, the ALJ could reject Plaintiff’s subjective
     statements only “by making specific findings as to [Plaintiff’s]
27   credibility and stating clear and convincing reasons for each
     [finding].” Robbins, 466 F.3d at 883.
28

                                                  27
1    Agency’s regulations and guidelines, taking into account the full

2    range of medical evidence.

3

4    C.     The ALJ Failed To Properly Assess Plaintiff’s Depression And

5           Anxiety As Severe Impairments At Step Two Of The Evaluation

6

7           Plaintiff contends that the ALJ erred at step two by finding

8    that his depression and anxiety were non-severe impairments.                  (Dkt.

9    No. 18 at 4-8).      The Court agrees.

10

11          By its own terms, the evaluation at step two is a de minimis

12   test intended to weed out the most minor of impairments.                  See Bowen

13   v. Yuckert, 482 U.S. 137, 153–54 (1987) (O’Connor, J., concurring);

14   Edlund v. Massanari, 253 F.3d 1152, 1158 (9th Cir. 2001) (“We have

15   defined the step-two inquiry as a de minimis screening device to

16   dispose of groundless claims.”).              Further, at step two, “the ALJ

17   must   consider    the   combined       effect   of    all    of   the   claimant’s

18   impairments on her ability to function, without regard to whether

19   each alone was sufficiently severe.”                  Smolen, 80 F.3d at 1290

20   (citation omitted); see SSR 85-28.               An impairment is not severe
21   “only if the evidence establishes a slight abnormality that has

22   not more than a minimal effect on an individual’s ability to work.”

23   Smolen, 80 F.3d at 1290 (citation omitted).                  “Thus, applying [the

24   Court’s] normal standard of review to the requirements of step two,

25   [the Court] must determine whether the ALJ had substantial evidence

26   to   find   that   the   medical    evidence       clearly      established     that
27   [Plaintiff]    did    not   have    a    medically      severe     impairment     or

28

                                              28
1    combination of impairments.”           Webb v. Barnhart, 433 F.3d 683, 687

2    (9th Cir. 2005).

3

4           According to the Commissioner’s regulations, “[a]n impairment

5    or    combination    of   impairments    is    not   severe   if    it   does   not

6    significantly limit your physical or mental ability to do basic

7    work activities.”         20 C.F.R. §§ 404.1522(a), 416.922(a).            “Basic

8    work activities are abilities and aptitudes necessary to do most

9    jobs, including, for example, walking, standing, sitting, lifting,

10   pushing, pulling, reaching, carrying or handling.”              Smolen, 80 F.3d

11   at    1290   (citation     omitted);     see   20    C.F.R.    §§   404.1522(b),

12   416.922(b);    SSR    85-28.      Nevertheless,       the     Commissioner      has

13   emphasized that “[g]reat care should be exercised in applying the

14   not severe impairment concept.”           SSR 85-28, at *4.         Accordingly,

15   if the ALJ is “unable to determine clearly the effect of an

16   impairment    or    combination   of    impairments     on    the   individual’s

17   ability to do basic work activities, the sequential evaluation

18   process should not end with the not severe evaluation step.”                    Id.

19   (emphasis added).          Instead, the sequential evaluation process

20   should continue through steps three, four, and five to “evaluate
21   the individual’s ability to do past work, or to do other work based

22   on the consideration of age, education, and prior work experience.”

23   Id.

24

25          Here, the ALJ applied more than a de minimis test at step two

26   when he determined that Plaintiff’s major depression is non-severe.
27   To reach this non-severity finding, the ALJ concluded that because

28   Plaintiff’s medically determinable mental impairments cause no more

                                             29
1    than “mild” limitations in any of the three functional areas and

2    “no”   episodes    of   decompensation    which     have   been    of    extended

3    duration in the fourth functional area, Plaintiff’s depression and

4    anxiety are nonsevere.      (AR 18-19).   However, in evaluating whether

5    the decision is supported by substantial evidence, the court “must

6    consider the record as a whole, weighing both the evidence that

7    supports   and    the   evidence   that   detracts    from   the    [Agency’s]

8    conclusion.”      Winans v. Bowen, 853 F.2d 643, 644 (9th Cir. 1987).

9    This is especially the case when evaluating mental impairments,

10   which by their nature tend to “wax and wane in the course of

11   treatment.”      Garrison, 759 F.3d at 1017.

12

13          As discussed above, the decision below overlooked certain

14   medical evidence regarding Plaintiff’s depression and anxiety.

15   Because a step-two evaluation is to dispose of “groundless claims,”

16   and the evidence here established that Plaintiff suffered from a

17   significant    depression   and    anxiety,   the    ALJ   erred    by   finding

18   Plaintiff’s depression and anxiety to be “non-severe.”                   This is

19   not the “total absence of objective evidence of severe medical

20   impairment” that would permit us to affirm “a finding of no
21   disability at step two.”      Webb, 433 F.3d at 688 (reversing a step-

22   two determination “because there was not substantial evidence to

23   show that Webb’s claim was ‘groundless’”).             The evidence in the

24   record was sufficient for the ALJ to conclude that Plaintiff’s

25   depression and anxiety were severe impairments at step two under

26   the de minimis test.
27

28

                                          30
1         For the foregoing reasons, the matter is remanded for further

2    proceedings.       On   remand,   the    ALJ    must   evaluate    Plaintiff’s

3    depression   and   anxiety   as   severe      impairments   at    step-two   and

4    include limitations imposed by Plaintiff’s depression and anxiety

5    in the ALJ’s overall evaluation of Plaintiff. The ALJ must consider

6    the impact of Plaintiff’s depression and anxiety on his RFC.

7

8                                         VI.

9                                      CONCLUSION

10

11        Accordingly, IT IS ORDERED that Judgment be entered REVERSING

12   the decision of the Commissioner and REMANDING this matter for

13   further proceedings consistent with this decision.               IT IS FURTHER

14   ORDERED that the Clerk of the Court serve copies of this Order and

15   the Judgment on counsel for both parties.

16

17   DATED:   April 25, 2019

18

19

20
                                                          /S/         __________
21                                                SUZANNE H. SEGAL
                                                  UNITED STATES MAGISTRATE JUDGE
22

23   THIS DECISION IS NOT INTENDED FOR PUBLICATION                     IN   WESTLAW,
     LEXIS/NEXIS OR ANY OTHER LEGAL DATABASE.
24

25

26
27

28

                                             31
